Wood, J. (on re-hearing). Appellant, in his motion for a re-hearing, calls our attention to what purports to be the testimony of J. F. McGehee, which appellant, by certiorari, has brought into the transcript, and which he claims is a part of the record of the proceedings in this cause. It appears that this testimony was taken orally, and was not copied or made a part of the record at or after the trial of the cause and before the time expired for the filing of the bill of exceptiófis. But after the time for the filing of the bill of exceptions had expired, and after the bill of exceptions had been signed by the trial judge and had been'filed with the clerk, a statement of the testimony of J. F. McGehee was reduced to writing and presented to the trial judge, and he, in vacation, ordered the testimony to be made a part of the record.  (4) The testimony of J. F. McGehee taken at the time of the trial could not be brought into the bill of exceptions and made a part of the record in this way. If the testimony had been reduced to writing by appellant and had been presented to the trial judge before the time expired, or if it had been identified by the presiding judge and ordered filed and made a part of the bill of exceptions before the expiration of the time for the filing of the bill of exceptions, then if such testimony had been inadvertently omitted from the bill of exceptions the circuit court could have corrected such omission and had the same supplied by nunc pro tunc entry. Or, if the testimony had been reduced to writing and filed with the clerk as a part of the bill of exceptions, and had been inadvertently omitted by the clerk in making up his transcript, such evidence could have been supplied by certiorari issuing out of this court. Such, however, was not the ease with the testimony which appellant now asks us to consider as a part of the bill of exceptions. This testimony, as we have stated, was not reduced to writing and identified by the presiding judge and filed and thus made a part of the bill of exceptions. Therefore, any attempt to supply the same by an order of the judge in vacation and after the time for the filing of the bill of exceptions had expired could not have the effect of bringing such statement into the record by bill of exceptions. A circuit judge has no power in vacation to add to or amend a bill of exceptions after the expiration of the time for the filing of such bill of exceptions. See Stinson v. Shafer, 58 Ark. 110; Madison County v. Maples, 103 Ark. 44; Routh v. Thorpe, 103 Ark. 46. Therefore, this court cannot treat the purported testimony of J. F. McGehee as a part of the bill of exceptions, and the motion for rehearing is denied.